            Case 3:20-cv-01724-VAB Document 1 Filed 11/17/20 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

 WILLIAM SHERLACH and ROBERT ::
 PARKER,                             :
            Plaintiffs,              :
                                     :
      v.                             :                        Case No. 3:20-cv-1724
                                     :
 ALEX EMRIC JONES; INFOWARS, LLC; ::
 FREE    SPEECH      SYSTEMS,   LLC;
 INFOWARS HEALTH, LLC; PRISON ::                               November 17, 2020
 PLANET    TV,     LLC;   WOLFGANG
 HALBIG; GENESIS COMMUNICATIONS ::
 NETWORK,      INC.;    and   MIDAS :
 RESOURCES, INC.,                    :
            Defendants.

                                   NOTICE OF REMOVAL
TO THE CLERK OF THE ABOVE-ENTITLED COURT:
       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332(a), 1441(a), and 1446, the
Defendants Alex Emric Jones, Infowars, LLC, Free Speech Systems, LLC, Infowars Health, LLC,
and Prison Planet TV, LLC (hereinafter “Infowars Defendants”), hereby remove to this Court the
civil action from the Superior Court, Complex Litigation Docket at Waterbury, Connecticut (“state
court”) described below and in support state as follows:
       1.      On July 6, 2018, Plaintiff William Sherlach, filed an action against the Infowars
Defendants, and others, in the Judicial District of Fairfield, entitled Sherlach v. Jones, et al.,
bearing Case No. FBT-CV18-6076475-S, which was subsequently transferred to the Complex
Litigation Docket as Case No. UWY-CV18-6046437-S. On November 29, 2018, Plaintiffs filed
an Amended Complaint adding Robert Parker as Plaintiff.
       2.      On July 3, 2018, Alex Emric Jones (“Jones”) was allegedly served with a copy of
Plaintiffs’ original Writ, Summons, and Complaint, by attachment to the front door of his usual
place of abode in Austin, Texas. A copy of the Complaint and Summons allegedly served upon




                                              -1-
            Case 3:20-cv-01724-VAB Document 1 Filed 11/17/20 Page 2 of 8




Mr. Jones in the state court are included in Composite Exhibit 1. Such documents were received

by Mr. Jones on July 3, 2018.
       3.      Defendant Jones may be deemed to have first received a copy of the Complaint on

July 3, 2018, when it was allegedly served upon his place of abode.
       4.      The Infowars Defendants previously filed a Notice of Removal of this matter on
July 31, 2018, which was docketed in this Court as Case No. 3:18-cv-01269-JCH. On November
20, 2018, it was remanded pursuant to an order of November 5, 2018, wherein it determined that
the Court could not, at that time, find that then-Connecticut Defendant Cory Sklanka was not
fraudulently joined, thereby divesting the Court of diversity jurisdiction.
       5.      Although it is more than one year after the commencement of the action, removal
is proper under 28 U.S.C. § 1446(c)(1), as Plaintiffs acted in bad faith to prevent the prior removal.
       6.      On October 23, 2020, Plaintiffs voluntarily dismissed Mr. Sklanka. See Composite
Exhibit 1.
       7.      This voluntary dismissal came within weeks of his insurance-appointed counsel
withdrawing upon a favorable decision for the carrier declaring it had no obligation to defend or
indemnify Mr. Sklanka, where Mr. Sklanka had failed to enter his own appearance and attend a
mandatory status conference. Plaintiffs easily could have obtained a default judgment against him,
yet decided to abandon those claims after the 1 year deadline of Section 1446(c) had expired.1 The
dismissal was not the result of a good-faith settlement as the carrier had already exited the matter.
In fact, Plaintiffs disclosed on the record that they were settling with other defendants, but there is
no indication that any settlement with Mr. Sklanka occurred. Rather, Mr. Sklanka had seemingly
outlived his usefulness in obstructing removal and now stood in the way of Plaintiffs focusing their
efforts on the Infowars Defendants.
       8.      Upon information and belief, Plaintiffs are citizens and residents of the State of
Connecticut. See Amended Complaint (hereinafter “Complaint”) at ¶¶ 22-23.

   1
       The state court case was essentially stayed from June 2019 through September 2020 on
account of a then-pending interlocutory appeal.


                                                 -2-
            Case 3:20-cv-01724-VAB Document 1 Filed 11/17/20 Page 3 of 8




       9.      Defendant Alex Emric Jones is a citizen and resident of the State of Texas. See

Declaration of Alex Emric Jones (“Jones Decl.”), attached as Exhibit 2, at ¶ 4.
       10.     Defendant Infowars, LLC, is a limited liability company organized under the laws

of the State of Texas and has its principal place of business therein. See Jones Decl. at ¶ 5.
Mr. Jones is the sole member of Infowars, LLC. See id. at ¶ 6.
       11.     Defendant Free Speech Systems, LLC, is a limited liability company organized
under the laws of the State of Texas and has its principal place of business therein. See Jones Decl.
at ¶ 7. Mr. Jones is the sole member of Free Speech Systems, LLC. See id. at ¶ 8.
       12.     Defendant Infowars Health, LLC, is a limited liability company organized under
the laws of the State of Texas and has its principal place of business therein. See Jones Decl. at
¶ 9. Mr. Jones is the sole member of Infowars Health, LLC. See id. at ¶ 10.
       13.     Defendant Prison Planet TV, LLC, is a limited liability company organized under
the laws of the State of Texas and has its principal place of business therein. See Jones Decl. at
¶ 11. Mr. Jones is the sole member of Prison Planet TV, LLC. See id. at ¶ 12.
       14.     Upon information and belief, Defendant Wolfgang Halbig is a citizen and resident
of the State of Florida. See Complaint at ¶ 31.
       15.     Upon information and belief, Defendant Genesis Communications Network, Inc.,
(“Genesis”) is a privately held company organized under the laws of the State of Minnesota and
has its principal place of business therein. See Complaint at ¶ 33. Upon information and belief,
Genesis does not do business in the State of Connecticut, nor has it otherwise appointed the
Secretary of State for the State of Connecticut as its registered agent for service of process, thus it
was not properly served within the meaning of 28 U.S.C. § 1446(b)(2)(A).
       16.     Upon information and belief, Defendant Midas Resources, Inc., is a privately held
company organized under the laws of the State of Minnesota and has its principal place of business
therein. See Complaint at ¶ 34.




                                                  -3-
          Case 3:20-cv-01724-VAB Document 1 Filed 11/17/20 Page 4 of 8




       17.     Upon information and belief, former Defendant Cory T. Sklanka (“Sklanka”) is a

citizen and resident of the State of Connecticut. See Complaint at ¶ 32. Sklanka was dismissed
on October 23, 2020.

       18.       Plaintiffs’ Complaint prays for damages, including monetary damages, punitive
damages, attorneys’ fees, and costs. See Complaint at p. 46.
       19.     Pursuant to 28 U.S.C. § 1446(d), copies of this Notice are being served on counsel
for Plaintiffs and all other parties and filed with the Clerk of the Superior Court, Complex
Litigation Docket at Waterbury. A Notice of Filing this Notice of Removal is also being filed with
the said Clerk. In addition, a copy of all process, pleadings, and orders served in the State Court
action are filed herewith.
       20.     The action is removable pursuant to the provisions of 28 U.S.C. §§ 1332(a)
& 1441(a) because there is complete diversity of citizenship between the properly joined, current
parties. All plaintiffs are Connecticut citizens. The defendants are citizens of Florida, Minnesota,
and Texas, with the exception of former Defendant Cory Sklanka, a Connecticut citizen, who was
joined in bad faith.
       21.      “[B]ad faith ‘may be overt or may consist of inaction . . . [such as] lack of diligence
and slacking off.’” Bank of China v. Chan, 937 F.2d 780, 789 (2d Cir. 1991) (quoting Restatement
(Second) of Contracts, §205, comment d); Black’s Law Dictionary (Ninth ed.). “Since it would be
extraordinary for a party directly to admit a ‘bad faith’ intention, his motive must of necessity be
ascertained from circumstantial evidence.” Continental Insurance Co. v. N.L.R.B., 495 F.2d 44,
48 (2d Cir. 1974). “Although the Second Circuit has not yet had an occasion to interpret the scope
of the 'bad faith' exception, even before the amendment's enactment, courts in this Circuit had
granted equitable extensions of the one-year removal period in cases where the plaintiff has
engaged in strategic gamesmanship to prevent a defendant's removal from state court.” Ehrenreich
v. Black, 994 F. Supp. 2d 284, 288 (E.D.N.Y. 2014).
       22.     Factual allegations in the Complaint as to Sklanka were minimal—his sole purpose
as a defendant was a clear attempt to break diversity. He allegedly “assisted and was present with


                                                -4-
          Case 3:20-cv-01724-VAB Document 1 Filed 11/17/20 Page 5 of 8




Halbig when he [Halbig] filmed and harassed children [sic] families at the St. Rose of Lima church

in Newtown, Connecticut on June 2, 2015.” Complaint at ¶ 55. He allegedly “acted as Halbig’s
driver, and actively facilitated his appearance on Infowars.” Complaint at ¶ 85. Plaintiff vaguely

alleged that Sklanka and Halbig “acted together, as they both acted together with the Jones
defendants, to develop, disseminate, and propagate many of the false statements described in this
Complaint.” Complaint at ¶ 90. Plaintiff also made the conclusory allegation, without any
supporting factual allegations, that Sklanka “was at all relevant times a servant, agent, apparent
agent, employee, and/or joint venture of Halbig and the Jones Defendants.” Complaint at ¶ 92.
       23.     The claims against him were specious, at best, and his then-pending anti-SLAPP
motion would have demonstrated that he was fraudulently joined as a defendant in bad faith.
       24.     Although Plaintiffs took some limited discovery from Mr. Sklanka in connection
with an anti-SLAPP motion filed by the Infowars Defendants, they did not seek any other
meaningful discovery from him before filing their dismissal. See In re Rezulin Products Liability
Litigation (MDL No. 1348), 2003 U.S. Dist. LEXIS 26528 *2 (S.D.N.Y. 2003) (concluding that
"strategic behavior was at play" by noting that "plaintiffs took no discovery from the [nondiverse]
physician" before dismissing claim against him); Kemp v. CTL Distribution, Inc., 2010 U.S. Dist.
LEXIS 62700, *7 (M.D.La.), adopted, 2010 U.S. Dist. LEXIS 62769, (M.D.La. 2010), aff'd, 440
Fed. Appx. 240, 2011 WL 3425592 (5th Cir. 2011) (unpublished opinion) ("the plaintiffs failed to
offer any cogent explanation or factual basis for . . . delaying seeking discovery from" the
nondiverse defendants before dismissing them). And, as in the Rezulin Products matter, Mr.
Sklanka was promptly dismissed at the first reasonable time, here following a stay due to appellate
practice, after the one-year window expired.
       25.     Five claims were alleged against all defendants, including Sklanka: false light
invasion of privacy; defamation per quod and per se; intentional infliction of emotional distress;
negligent infliction of emotional distress; and violation of the Connecticut Unfair Trade Practices
Act (“CUTPA”), Conn. Gen. Stat. §§ 42-110a et seq. Each of the first four claims also includes a
claim for conspiracy, and the CUTPA claim uses similar language. None of the claims identify


                                               -5-
            Case 3:20-cv-01724-VAB Document 1 Filed 11/17/20 Page 6 of 8




any specific actionable defamatory statement, statement putting a plaintiff in a false light, unfair

trade practice, or action causing emotional distress by Mr. Sklanka, necessary to maintain a valid
direct claim. The allegations spoke more to the notion of a conspiracy.

       26.     The remaining defendants, being Defendants Halbig, Midas Resources, and
Genesis Communications Network, have all consented to this removal. They did so in advance of
the prior removal. See Compound Exhibit 3. They have advised the Infowars Defendants that
the consents have not been withdrawn and apply to all three cases being contemporaneously
removed.3
       27.     Although the Complaint does not set forth any dollar figure for alleged damages,
the amount in controversy exceeds $75,000. Two of the causes are for infliction of emotional
distress. “In the Second Circuit, ‘garden variety emotional distress claims generally merit $30,000
to $125,000 awards.’” MacMillan v. Millennium Broadway Hotel, 873 F. Supp. 2d 546, 561
(S.D.N.Y. 2012) (quoting Olsen v. Cty. of Nassau, 615 F. Supp. 2d 35, 46 (E.D.N.Y. 2009))
(internal marks omitted). Thus, those causes meet the amount in controversy requirement.
Similarly, as to the defamation claim, the plaintiffs allege that audiences hearing the allegedly false
statements “included hundreds of thousands, if not millions, of people.” See, e.g., Complaint at ¶
126 and passim. Given the widespread nature of the alleged reputational harm, if a jury awarded
10 cents per audience member, the damages would exceed the amount in controversy requirement.
       28.     The Infowars Defendants have requested that the Clerk of the Superior Court for
the Complex Litigation Docket at Waterbury certify or attest copies of all records or proceedings
filed in the State Court and all docket entries therein, with the same to be filed with this Court
within 30 days.
       WHEREFORE the Infowars Defendants, in the above action, now pending in the Superior
Court for the Complex Litigation Docket at Waterbury, remove this action to this Court




   3
       The two Sherlach matters are duplicative.


                                                 -6-
  Case 3:20-cv-01724-VAB Document 1 Filed 11/17/20 Page 7 of 8



Dated: November 17, 2020.    Respectfully submitted,
                             /s/ Jay M. Wolman
                             Jay M. Wolman, ct29129
                             RANDAZZA LEGAL GROUP, PLLC
                             100 Pearl Street, 14th Floor
                             Hartford, Connecticut 06103
                             Tel: 702-420-2001
                             Fax: 305-437-7662
                             ecf@randazza.com
                             Marc J. Randazza, pro hac vice forthcoming
                             RANDAZZA LEGAL GROUP, PLLC
                             2764 Lake Sahara Drive, Suite 109
                             Las Vegas, Nevada 89117
                             Tel: 702-420-2001
                             Fax: 305-437-7662
                             ecf@randazza.com
                             Attorneys for Infowars Defendants




                              -7-
          Case 3:20-cv-01724-VAB Document 1 Filed 11/17/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on this 17th day of November 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the court’s

electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.
       I further certify that copies of the foregoing document are being served by electronic mail
and U.S. Mail upon the parties at the addresses below:

Alinor C. Sterling                                 Wolfgang Halbig
Christopher M. Mattei                              25526 Hawks Run Lane
Matthew S. Blumenthal                              Sorrento, FL 32776
KOSKOFF KOSKOFF & BIEDER                           <wolfgang.halbig@comcast.net>
350 Fairfield Avenue                               Tel.: 352.729.2559
Bridgeport, CT 06604                               Fax: 352.729.2559
<asterling@koskoff.com>
<cmattei@koskoff.com>                              Jonathan A. Beatty
<mblumenthal@koskoff.com>                          ESTY & BUCKMIR, LLC
Tel.: 203.336.4421                                 2340 Whitney Ave.
Fax: 203.368.3244                                  Hamden, CT 06518
Attorneys for Plaintiffs                           <jbeatty@estyandbuckmir.com>
                                                   Tel.: 203.248.5678
                                                   Fax: 203.288.9974
                                                   For Defendant Wolfgang Halbig

Stephen P. Brown                                   Ted Anderson
WILSON ELSER MOSKOWITZ                             Genesis Communications Network, Inc.
EDELMAN & DICKER                                   190 Cobblestone Lane
1010 Washington Blvd., 8th Floor                   Burnsville, MN 55337
Stamford, CT 06901                                 <t.anderson@gcnlive.com>
<stephen.brown@wilsonelser.com>                    Representative for Defendant
Tel.: 203-388-2450                                 Genesis Communications Network, Inc.
Fax: 203.388.9101
Attorney for Defendant Midas Resources, Inc.




                                                     /s/ Jay M. Wolman
                                                     Jay M. Wolman




                                                 -8-
